Banke, Judge.
The appellant was convicted of armed robbery and sentenced to 17 years confinement followed by three years probation. After filing a notice of appeal, the appellant’s attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), and we granted the motion. Having examined the record and transcript to determine if there are any errors which could be considered meritorious and having determined that the appeal is frivolous, we now affirm the appellant’s conviction.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.